Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation "the hinge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, 5, 10, 11, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. US 2018/0266127.  Smith et al. disclose an erectable barrier comprising:
A base (16) configured to rest on a ground surface.
A movable hurdle (18) pivotally connected to the base and configured to be in a resting 
position and in an active upright position.  
At least one connecting rod (see Fig. 2) connecting a 1st parallel portion (34a) of the 
hurdle (18) to a 2nd parallel portion of the hurdle (34b).  [0015-0019].
The 1st & 2nd l portions of the hurdle (18) being disposed on opposite sides of the base. 
Wherein when in a resting position, see Fig. 3, the movable hurdle substantially rests on the base (16).

With respect to claims 4, 5 Smith et al. disclose a band (40a) connected between the base and the movable hurdle.  As well as an upper connecting element (20a) connecting the 1st movable hurdle portion (34a) to the 2nd movable hurdle portion (34b). 
Wherein the upper connecting element (20a) is configured to absorb an impact energy of a vehicle. See Fig. 2; [0015, 0020].

With respect to claims 10, 11 Smith et al. disclose the erectable barrier can be connected to additional similar barriers via at least one connector (32, 20a, 20b).  Figs. 1, 2, [0016].

With respect to claim 16 Smith et al. clearly illustrate the movable hurdle is pivotally connected to the base by a hinge.  And an actuator (22) raises and lowers the hurdle.  See Fig. 2; [0019].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Smith et al. US 2018/0266127.  Smith et al. disclose the barrier is intended to prevent people from falling off of elevated surfaces or from entering dangerous or restricted areas.  [0003].  And that upper connecting element (20a) is made of steel, aluminum or titanium 
in [0018].  Although Smith et al. do not disclose whether or not the connecting element is configured to absorb an impact energy of a vehicle it would have been obvious to one 

of ordinary skill in the art, before the effective filing date of the claimed invention, the upper connecting element of Smith et al. is configured to absorb an impact energy from a vehicle, because the upper connecting element is made from steel or titanium.

Claims 3, 7, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2018/0266127 in view of Beryozkin et al. US 5,549,410.  Smith et al. disclose the use of removable weights or anchors (30) disposed at the front of the barrier, for preventing the barrier from being slid or overturned by pedestrians. But do not disclose any devices mounted to the rear of the barrier.  However, Beryozkin et al. teach it is known to provide portable barrier systems with an adjunct (10’) or in an alternative embodiment (10”) which are provided with at least one (pointer (14’, 18”) configured to be in contact with the ground to prevent the barrier from being slid or overturned.  Col. 3, lns. 10-Col. 4, ln. 10.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barrier of Smith et al. with an adjunct and pointers as taught by Beryozkin et al. in order to enhance frictional contact between the barrier and a support surface, such as pavement, concrete or soil.  
	
With respect to claim 7 Smith et al. disclose removable weights or anchors (30) disposed at the front of the barrier, for preventing the barrier from being slid or overturned by pedestrians. But do not disclose a device for imbedding in a bottom of a vehicle attempting to cross over the barrier.  However, Beryozkin et al. teach it is known 
.  

7. 	Claims 3, 7, 8, 11-13, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2018/0266127 in view of Pan US 10,724,191.  Smith et al. does not disclose the use of an adjunct, nor a front stopping element configured to embed in a bottom of a vehicle, nor wheels for moving the barrier about nor a frontal connecting rod.  However, Pan teaches it is known to provide movable barrier assemblies having base members (110) pivotally connected to a movable hurdle (120) wherein:
An adjunct having a plurality of points disposed on each side of base element, adjacent 
a hinge connection between the base and the movable hurdle. Col. 8, lns. 15-45. 
Additional pointers are shown on a bottom of the base element in Figs. 1, 3, 8-10.
At least one front stopping element (112) positioned at a front side of the base and 
configured, by having a triangular shape, to be imbedded in a bottom of a vehicle 
attempting to cross the barrier.
A plurality of wheels (310, 330) disposed on both sides as well as the front and back 
	ends of the base (110).  Col. 6, lns. 3-50. The wheels configured to facilitate 
movement of the barrier during transport to and from a site of use.

A frontal connecting rod (211) pivotally connected between a pair of base elements (11) 
	and comprising a plurality of tire piercing spikes (140).
Wherein the connecting rod is folded against a respective base element (110) when not in use, and unfolded when connecting multiple barriers together.  See Figs. 1-3, 9; Col. 7, ln. 54-Col. 8, ln. 50.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barrier of Smith et al. with the features taught by Pan in order to facilitate placement of the barrier for vehicular impact protection.

8. 	Claims 9, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2018/0266127 in view of Whitford US 7,918,622.
Smith et al. discloses an erectable barrier but does not provide the barrier with a liftable wheel.  However, Whitford teaches it is known to provide portable perimeter defense barriers (10) with liftable wheels (62) mounted to a pivot (61) for deployment and storage of the wheels (62).  See Fig. 12; Col. 10, lns. 4-30.  Wherein both the wheels (62) and the pivots (61) are configured to be in a lifted state when a base (2) is placed directly on a ground or road surface and to be in a lowered state when the wheel is placed on the ground for movement of the barrier to and from a deployment site.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the barrier of Smith et al. with the wheel and pivot taught by Whitford in order to facilitate movement of the barrier by a single person.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/29/2021